DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 5, lines 8-16, filed 11 May 2022, with respect to the 35 USC 112(b) rejection of claims 1, 3-12 and 15-19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 1, 3-12 and 15-19 has been withdrawn in view of the amendment to claim 1. 

4.	Applicant’s arguments, see page 5, line 17 to page 6, line 13 , filed 11 May 2022, with respect to the rejections of claims 1, 3-12 and 15-18 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Koehler et al. reference.

5.	Applicant's arguments filed 11 May 2022 regarding the 35 USC 102 rejection of claim 19 as anticipated by Grunlan et al. have been fully considered but they are not persuasive. Applicants argue that claim 1 has been amended to require SLS, but claim 19 is written as an independent claim and does not require the presence of SLS. Thus the 35 USC 102 rejection of claim 19 is maintained.

6.	Applicant's arguments filed 11 May 2022 regarding the combination of the Grunlan et al. or Lin et al. references with the Koehler et al. reference have been fully considered but they are not persuasive.
Applicants argue that since Koehler et al. does not mention graphene oxide that it would not be obvious to one of ordinary skill to incorporate its sodium lauryl sulfate (SLS) surfactant into the membranes of Grunlan et al. or Lin et al. without the use of hindsight. However, the Examiner does not agree. In particular, Koehler et al. expressly discloses adding a surfactant (including sodium lauryl sulfate) to an aqueous liquid phase prior to coating a support to help wet the support layer or help in the dispersion of materials in the aqueous phase at paragraphs [0022] and [0096]. Both Grunlan et al. (see paragraph [0034]) and Lin et al. (see paragraph [0072]) teach the membrane being formed by coating an aqueous suspension onto a support. Thus one of ordinary skill in the art would have recognized the benefits of combining the SLS surfactant of Koehler et al. with the membranes of Grunlan et al. and Lin et al. to wet the support and aid in material dispersion in the aqueous coating liquid without resorting to hindsight.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 102

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunlan et al. (US 2016/0114294 A1).
	Grunlan et al. discloses a method for making a membrane capable of dehydrating a gas comprising annealing and drying a coating on a treated support (drying with a stream of filtered air, see paragraph [0061]), wherein the support is corona treated (see paragraph [0059]), and wherein the coating is a mixture of graphene oxide (see paragraphs [0030] and [0057]) and PDADMA (poly(diallyldimethylammonium) salt) (see paragraph [0031]) at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061].
With regard to the membrane being for the dehydration of a gas, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.

Claim Rejections - 35 USC § 103

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

10.	Claims 1, 3-5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2016/0114294 A1) in view of Koehler et al. (US 2016/0355415 A1).

	With regard to claims 1, 3-5 and 9, Grunlan et al. discloses a membrane capable of dehydrating a gas (see e.g. paragraph [0027]) comprising a porous support (5), a composite comprising a graphene oxide compound (graphene oxide, see paragraphs [0030] and [0057]) and an ammonium salt polymer (poly(diallyldimethylammonium) chloride, see paragraph [0031]), wherein the composite is coated on the porous support (see Fig. 1 and paragraph [0034]), wherein the membrane inherently has high moisture permeability and low gas permeability (since it has the same structure as instantly claimed), and wherein the porous support comprises polyether sulfone or PET (see paragraphs [0029] and [0059]) at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061].
	With regard to the membrane being for the dehydration of a gas, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
Grunlan et al. does not mention sodium lauryl sulfate (SLS).
	Koehler et al. discloses using a surfactant (sodium lauryl sulfate) to an aqueous phase prior to coating a support to help wet the support layer or help in the dispersion of materials in the aqueous phase at paragraphs [0022] and [0096].
	It would have been obvious to one of ordinary skill in the art to incorporate the sodium lauryl sulfate surfactant of Koehler et al. into the membrane of Grunlan et al. to help wet the support layer or help in the dispersion of materials in the aqueous phase, as suggested by Koehler et al at paragraph [0096].
The membrane of Grunlan et al. as modified by Koehler et al. is seen as inherently exhibiting the recited moisture permeability and gas permeability (for at least one of the recited gases) since is has the same structure and is formed from the same materials as instantly claimed. See MPEP 2112.01.
	However, even if such is not the case, Grunlan et al. as modified by Koehler et al. is seen as at least disclosing membranes exhibiting moisture permeability and gas permeability (for at least one of the recited gases) overlapping the instantly recited ranges. See MPEP 2144.05.

With regard to claim 15, Grunlan et al. discloses the composite being a pair of layers, with each layer having a thickness of about 10 nm to about 2 µm such that the pair of layers has a thickness of about 20 nm to about 4 µm at paragraphs [0026] and [0028].
	The prior art is seen as disclosing ranges overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

With regard to claim 19, Grunlan et al. discloses a method for making a membrane capable of dehydrating a gas comprising annealing and drying a coating on a treated support (drying with a stream of filtered air, see paragraph [0061]), wherein the support is corona treated (see paragraph [0059]), and wherein the coating is a mixture of graphene oxide (see paragraphs [0030] and [0057]) and PDADMA (poly(diallyldimethylammonium) salt) (see paragraph [0031]) at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061]. Grunlan et al. as modified by Koehler et al. discloses the coating further comprising SLS.

11.	Claims 1, 3-5, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0224628 A1) in view of Koehler et al. (US 2016/0355415 A1).

With regard to claims 1, 3-5 and 9, Lin et al. discloses a membrane capable of dehydrating a gas comprising a porous support (substrate, see paragraph [0233]), a composite comprising a graphene oxide compound (graphene oxide, see paragraphs [0120]-[0122]]) and an ammonium salt polymer (poly(diallyldimethylammonium) chloride, see paragraph [0129]), wherein the composite is coated on the support (see paragraphs [0233]), wherein the membrane inherently has high moisture permeability and low gas permeability (since it has the same structure as instantly claimed), and wherein the porous support comprises polyether sulfone (see paragraph [0233]) at the abstract, paragraphs [0072], [0120]-[0129] and [0233], and Example 3 at paragraph [0261].
With regard to the membrane being for the dehydration of a gas, intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530 (CCPA 1971).  Purpose to which apparatus is to be put and expression relating apparatus to contents thereof during intended operation are not significant in determining patentability of an apparatus claim, Ex parte Thibault, 164 USPQ 666 (PTO Board of Appeals 1969).  Inclusion of the material worked upon by a structure being claimed does not impart patentability to the claims, In re Otto et al., 136 USPQ 458 (CCPA 1963).  A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of that claimed, Ex parte Masham, 2 USPQ 2d 1647 (PTO Board of Appeals 1987). See MPEP 2114 and 2115.
Lin et al. does not mention sodium lauryl sulfate (SLS).
	Koehler et al. discloses using a surfactant (sodium lauryl sulfate) to an aqueous phase prior to coating a support to help wet the support layer or help in the dispersion of materials in the aqueous phase at paragraphs [0022] and [0096].
	It would have been obvious to one of ordinary skill in the art to incorporate the sodium lauryl sulfate surfactant of Koehler et al. into the membrane of Lin et al. to help wet the support layer or help in the dispersion of materials in the aqueous phase, as suggested by Koehler et al at paragraph [0096].
The membrane of Lin et al. as modified by Koehler et al. is seen as inherently exhibiting the recited moisture permeability and gas permeability (for at least one of the recited gases) since is has the same structure and is formed from the same materials as instantly claimed. See MPEP 2112.01.
	However, even if such is not the case, Lin et al. as modified by Koehler et al. is seen as at least disclosing membranes exhibiting moisture permeability and gas permeability (for at least one of the recited gases) overlapping the instantly recited ranges. See MPEP 2144.05.

With regard to claim 15, Lin et al. discloses the composite being a layer having a thickness of about 30 nm to about 3 µm at claim 3.
	The prior art is seen as disclosing ranges overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

12.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0224628 A1) in view of Koehler et al. (US 2016/0355415 A1), and further in view of International Patent Application WO 2017/044845 A1.
	Lin et al. discloses the graphene oxide compound and a polyol being crosslinked at claims 8 and 9.
	Lin et al. does not disclose the crosslinker being PVA or the weight ratio between the graphene oxide and the PVA.
	WO ‘845 discloses crosslinked graphene oxide with PVA, wherein the weight ratio of the graphene oxide to PVA is about 0.1:100 to 1:10 at claims 6 and 7.
	It would have been obvious to one of ordinary skill in the art to substitute the PVA of WO ‘845 for the polyol of Lin et al. in that such are recognized in the art as alternative suitable crosslinkers for graphene oxide. See MPEP 2144.06 and 2144.07.
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

13.	Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over either Grunlan et al. (US 2016/0114294 A1) or Lin et al. (US 2019/0224628 A1), in view of Koehler et al. (US 2016/0355415 A1), and further in view of International Patent Application WO 2017/044845 A1.
	
With regard to claim 10, Grunlan et al. and Lin et al. do not mention the platelet size of the graphene oxide compound.
	WO ‘845 discloses using a platelet size of about 1-5 µm to form a membrane at paragraph [0061].
	It would have been obvious to one of ordinary skill in the art to incorporate the graphene oxide compound platelet size of WO ‘845 into the membranes of Grunlan et al. or Lin et al. to provide graphene oxide compound platelets having a size suitable for film formation, as suggested by WO ‘845 at paragraph [0045].
	The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 16, Grunlan et al. and Lin et al. do not mention a protective layer.
	WO ‘845 discloses providing a protective layer at paragraph [0042].
	It would have been obvious to one of ordinary skill in the art to incorporate the protective layer of WO ‘845 into the membranes of Grunlan et al. or Lin et al. to protect the coating from mechanical damage.

14.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2016/0114294 A1) in view of Koehler et al. (US 2016/0355415 A1), and further in view of International Patent Application WO 2017/044845 A1.
	Grunlan et al. discloses the membrane being capable of separating water is the gaseous phase (water vapor) from other gases at paragraph [0027] but does not disclose the membrane comprising an alkaline earth metal.
	WO ‘845 discloses an alkaline earth metal (calcium chloride) being hydroscopic and dispersed in the membrane at paragraphs [0003] and [0038].
	It would have been obvious to one of ordinary skill in the art to incorporate the hydroscopic calcium chloride of WO ‘845 into the membrane of Grunlan et al. to improve the water vapor flux through the membrane by dispersing a hydroscopic material.

15.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over International Patent Application WO 2017/044845 A1 in view of Lin et al. (US 2019/0224628 A1) and Koehler et al. (US 2016/0355415 A1).
	WO ‘845 discloses a method of dehydrating gas comprising introducing a first gas containing water vapor to a first side of a membrane, wherein the water vapor pressure on the first side of the membrane is higher than the water vapor pressure on the second side of the membrane and water vapor from the first gas passes through the membrane from the first side to the second said, wherein a retained gas is retained on the first side of the membrane to generate a second gas, wherein the second gas has a lower water vapor pressure than the first gas, and further comprising a sweep gas on the second side of the membrane that removes water vapor at paragraphs [0052]-[0056].
	WO ‘845 discloses the membrane comprising a porous support and a coating comprising graphene oxide at paragraphs [0026] and [0035], but does not mention an ammonium salt polymer or SLS.
	Lin et al. discloses a composite comprising graphene oxide and an ammonium salt polymer poly(diallyldimethylammonium) chloride, see paragraph [0129]) at the abstract, paragraphs [0120]-[0129] and [0233], and Example 3 at paragraph [0261]. 
Koehler et al. discloses using a surfactant (sodium lauryl sulfate) to an aqueous phase prior to coating a support to help wet the support layer or help in the dispersion of materials in the aqueous phase at paragraphs [0022] and [0096].
	It would have been obvious to one of ordinary skill in the art to incorporate the ammonium salt polymer of Lin et al. and SLS of Koehler et al. into the membrane of WO ‘845 to provide electrostatic adhesion between the graphene oxide and support and to help wet the support layer or help in the dispersion of materials in the aqueous phase, as suggested by Lin et al. at paragraph [0121] and Koehler et al. at paragraphs [0022] and [0096].

16.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2016/0114294 A1) in view of in view of Koehler et al. (US 2016/0355415 A1), and further in view of International Patent Application WO 2017/044845 A1.
	Grunlan et al. discloses method of dehydrating gas comprising introducing a first gas containing water vapor (see paragraph [0027]) to a first side of the recited membrane at Fig.1, the abstract, and paragraphs [0026]-[0034] and [0057]-[0061].
	Grunlan et al. does not expressly mention the recited water vapor pressure differential or use of a sweep gas.
WO ‘845 discloses a method of dehydrating gas comprising introducing a first gas containing water vapor to a first side of a membrane, wherein the water vapor pressure on the first side of the membrane is higher than the water vapor pressure on the second side of the membrane and water vapor from the first gas passes through the membrane from the first side to the second said, wherein a retained gas is retained on the first side of the membrane to generate a second gas, wherein the second gas has a lower water vapor pressure than the first gas, and further comprising a sweep gas on the second side of the membrane that removes water vapor at paragraphs [0052]-[0056].
	It would have been obvious to one of ordinary skill in the art to incorporate the water vapor pressure differential and sweep gas of WO ‘845 into the method of Grunlan et al. to improve the efficiency of the dehydration.

17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Grunlan et al. (US 2016/0114294 A1) in view of International Patent Application WO 2017/044845 A1.
	The Examiner notes that the filtered air drying taught by Grunlan et al. at paragraph [0059] appears to read on the claimed annealing since no specific temperature for the annealing is mentioned.
	However, even if such is not the case, WO ‘845 expressly teaches an annealing step at paragraph [0050].
	It would have been obvious to one of ordinary skill in the art to incorporate the annealing of WO ‘845 into the method of Grunlan et al. to isothermally crystalize the polymer components, as suggested by WO ‘845 at paragraph [0050].

Conclusion

18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 3, 2022